Exhibit 10.3

TRADEMARK LICENSE AGREEMENT

This TRADEMARK LICENSE AGREEMENT (this “Agreement”) is made and effective as of
April 16, 2014 (the “Effective Date”), by and between Franklin Square Holdings,
L.P., a Pennsylvania limited partnership (“Licensor”), and FS Investment
Corporation, a Maryland corporation (“Licensee”) (each a “party,” and
collectively, the “parties”).

RECITALS

WHEREAS, Licensee is an externally managed, non-diversified, closed-end
management investment company that has elected to be regulated as a business
development company under the Investment Company Act of 1940, as amended (the
“1940 Act”);

WHEREAS, Licensor owns the trademark to “FS Investment Corporation,” “FSIC” and
the logo set forth on Schedule I (collectively, the “Licensed Marks”);

WHEREAS, Licensor and its affiliates have used the Licensed Marks in the United
States of America (the “Territory”) in connection with the investment advisory
and other services they provide;

WHEREAS, Licensor is an affiliate of FB Income Advisor, LLC, a Delaware limited
liability company (“Adviser”);

WHEREAS, Licensee has entered into that certain Amended and Restated Investment
Advisory Agreement, dated April 16, 2014 with Adviser (the “Advisory
Agreement”), wherein Licensee has engaged Adviser to act as the investment
adviser to Licensee;

WHEREAS, it is intended that Adviser be a third-party beneficiary of this
Agreement; and

WHEREAS, Licensee desires to use the Licensed Marks as part of its name and in
connection with the operation of its business, and Licensor is willing to grant
Licensee a license to use the Licensed Marks, subject to the terms and
conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

I. LICENSE GRANT

1. License. Subject to the terms and conditions of this Agreement, Licensor
hereby grants to Licensee, and Licensee hereby accepts from Licensor, a
non-exclusive, non-transferable, royalty-free right and license to use the
Licensed Marks solely and exclusively as a component of Licensee’s own name and
in connection with marketing the investment advisory and other services that
Adviser may provide to Licensee. During



--------------------------------------------------------------------------------

the term of this Agreement, Licensee shall use the Licensed Marks only to the
extent permitted under this Agreement. Except as provided above, neither
Licensee nor any affiliate, owner, member, manager, director, officer, employee
or agent thereof shall otherwise use the Licensed Marks or any derivative
thereof in the Territory without the prior express written consent of Licensor,
which consent Licensor may grant or withhold in its sole and absolute
discretion. Neither Licensee nor any affiliate, owner, member, manager,
director, officer, employee or agent thereof shall use any Licensed Mark for any
purpose outside the Territory.

2. Rights to Licensed Marks. All rights not expressly granted to Licensee
hereunder shall remain the exclusive property of Licensor. All use of the
Licensed Marks by Licensee, and all goodwill associated with such use, shall
inure to the benefit of Licensor. All of Licensor’s rights in and to the
Licensed Marks, including the right to use and to grant others the right to use
the Licensed Marks, are reserved by Licensor. Licensee shall not challenge the
validity of any Licensed Mark, nor shall Licensee challenge Licensor’s ownership
of any Licensed Mark or the enforceability of Licensor’s rights therein. Nothing
in this Agreement shall preclude Licensor or any of its successors or assigns
from using or permitting other entities to use the Licensed Marks, whether or
not such entity directly or indirectly competes or conflicts with Licensee’s
business in any manner.

3. Registration of Licensed Marks. Licensee shall not register any of the
Licensed Marks, or any variations thereof, in any jurisdiction without
Licensor’s express prior written consent, and, as between the parties, Licensor
shall retain the exclusive right to apply for and obtain registrations for the
Licensed Marks throughout the world.

II. COMPLIANCE

1. Quality Control. In order to preserve the inherent value of the Licensed
Marks, Licensee agrees to use reasonable efforts to ensure that it maintains the
quality of Licensee’s business and the operation thereof equal to the standards
prevailing in the operation of Licensee’s business as of the date of this
Agreement. Licensee further agrees to use the Licensed Marks in accordance with
such quality standards as may be reasonably established by Licensor and
communicated to Licensee from time to time in writing, or as may be agreed to by
Licensor and Licensee from time to time in writing.

2. Compliance With Laws. Licensee agrees that the business operated by it in
connection with the Licensed Marks shall comply, in all material respects, with
all laws, rules, regulations and requirements of any governmental body as may be
applicable to the operation, marketing, and promotion of the business.

3. Notification of Infringement. Each party shall immediately notify the other
party and provide to the other party all relevant background facts upon becoming
aware of: (a) any registrations of, or applications for registration of, marks
in the Territory that do or may conflict with Licensor’s rights in the Licensed
Marks or the rights granted to Licensee under this Agreement; (b) any
infringements or misuse of the Licensed Marks in the Territory by any third
party (“Third Party Infringement”); or (c) any claim that

 

- 2 -



--------------------------------------------------------------------------------

Licensee’s use of the Licensed Marks infringes the intellectual property rights
of any third party (“Third Party Claim”). Licensor shall have the exclusive
right, but not the obligation, to prosecute, defend and/or settle, in its sole
discretion, all actions, proceedings and claims involving any Third Party
Infringement or Third Party Claim, and to take any other action that it deems
necessary or proper for the protection and preservation of its rights in the
Licensed Marks. Licensee shall cooperate with Licensor in the prosecution,
defense or settlement of such actions, proceedings or claims.

III. REPRESENTATIONS AND WARRANTIES

1. Licensee accepts this license on an “as is” basis. Licensee acknowledges that
Licensor makes no explicit or implicit representation or warranty as to the
registrability, validity, enforceability or ownership of the Licensed Marks, or
as to Licensee’s ability to use the Licensed Marks without infringing or
otherwise violating the rights of others, and Licensor has no obligation to
indemnify Licensee with respect to any claims arising from Licensee’s use of the
Licensed Marks, including, without limitation, any Third Party Claim.

2. Mutual Representations. Each party hereby represents and warrants to the
other party as follows:

 

  (a) Due Authorization. Such party is a limited partnership or corporation, as
applicable, duly formed and in good standing as of the Effective Date in its
jurisdiction of formation, and the execution, delivery and performance of this
Agreement by such party has been duly authorized by all necessary action on the
part of such party.

 

  (b) Due Execution. This Agreement has been duly executed and delivered by such
party and, upon due authorization, execution and delivery of this Agreement by
the other party, constitutes a legal, valid and binding obligation of such
party, enforceable against such party in accordance with its terms.

 

  (c) No Conflict. Such party’s execution, delivery and performance of this
Agreement does not: (i) violate, conflict with or result in the breach of any
provision of the certificate of formation, articles of incorporation or bylaws
(or similar organizational documents) of such party; (ii) conflict with or
violate any governmental order applicable to such party or any of its assets,
properties or businesses; or (iii) conflict with, result in any breach of,
constitute a default (or event which with the giving of notice or lapse of time,
or both, would become a default) under, require any consent under, or give to
others any rights of termination, amendment, acceleration, suspension,
revocation or cancellation of any contract, agreement, lease, sublease, license,
permit, franchise or other instrument or arrangement to which it is a party.

 

- 3 -



--------------------------------------------------------------------------------

IV. TERM AND TERMINATION

1. Term. This Agreement shall expire if Adviser or one of Licensor’s affiliates
ceases to serve as investment adviser to Licensee. This Agreement shall be
terminable by Licensor, at any time and in its sole discretion, in the event
that Licensor or Licensee receives notice of any Third Party Claim arising out
of Licensee’s use of the Licensed Marks; by Licensor or Licensee upon sixty
(60) days’ prior written notice to the other party; or by Licensor at any time
in the event Licensee assigns or attempts to assign or sublicense this Agreement
or any of Licensee’s rights or duties hereunder without the prior written
consent of Licensor.

2. Upon Termination. Upon expiration or termination of this Agreement, all
rights granted to Licensee under this Agreement with respect to the Licensed
Marks shall cease, and Licensee shall immediately delete the term “FS Investment
Corporation” from its name and discontinue all other use of the Licensed Marks.
For twenty-four (24) months following termination of this Agreement, Licensee
shall specify on all public-facing materials in a prominent place and in
prominent typeface that Licensee is no longer operating under the Licensed
Marks, is no longer associated with Licensor, or such other notice as may be
deemed necessary by Licensor, in its sole discretion, in its prosecution,
defense, and/or settlement of any Third Party Claim.

V. INDEMNIFICATION; REMEDIES

1. Indemnity. Licensee, at Licensee’s own expense, shall indemnify, hold
harmless and defend Licensor, its affiliates, successors and assigns, and its
and their members, managers, directors, officers, employees and agents, against
any claim, demand, cause of action, debt, expense or liability (including
attorneys’ fees and costs), to the extent that the foregoing (a) results from a
material breach, or is based on a claim that, if true, would be a material
breach, of this Agreement by Licensee, or (b) is based upon Licensee’s
unauthorized or improper use of any Licensed Mark.

2. Injunctive Relief. Licensor and Licensee acknowledge and agree that a breach
or threatened breach by Licensee, its affiliates, successors or assigns, or its
or their members, managers, directors, officers, employees and agents of any of
the terms or conditions contained in Section I, II, III, V or VI of this
Agreement, will cause immediate and irreparable harm and damage to Licensor, and
that monetary damages will be inadequate to compensate Licensor for such breach.
Accordingly, Licensor and Licensee agree that Licensor shall, in addition to any
other remedies available to it at law or in equity, be entitled, without posting
bond or other security, to seek an injunction from any court of competent
jurisdiction enjoining and restraining any breach or threatened breach of the
terms or conditions of this Agreement by Licensee, its affiliates, successors or
assigns, or its or their members, managers, directors, officers, employees and
agents.

3. Limitation of Liability. IN NO EVENT SHALL LICENSOR OR ANY OF ITS AFFILIATES
OR ANY OF THEIR MEMBERS, MANAGERS, DIRECTORS, OFFICERS, EMPLOYEES, LICENSORS,
SUPPLIERS OR OTHER REPRESENTATIVES BE LIABLE FOR ANY INDIRECT, SPECIAL OR

 

- 4 -



--------------------------------------------------------------------------------

CONSEQUENTIAL DAMAGES, OR DAMAGES FOR LOSS OF PROFITS, BUSINESS INTERRUPTION,
LOSS OF GOODWILL, COMPUTER FAILURE OR MALFUNCTION OR OTHERWISE, ARISING FROM OR
RELATING TO THIS AGREEMENT OR ANY LICENSED MARK, EVEN IF LICENSOR IS EXPRESSLY
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. The foregoing limitation of
liability and exclusion of certain damages shall apply regardless of the failure
of essential purpose of any remedies available to either party.

VI. MISCELLANEOUS

1. Third-Party Beneficiaries. The parties agree that Adviser shall be a
third-party beneficiary of this Agreement, and shall have the rights and
protections provided to Licensee under this Agreement. Nothing in this
Agreement, either express or implied, is intended to or shall confer upon any
third party, other than Adviser, any legal or equitable right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

2. Assignment. Licensee shall not sublicense, assign, pledge, grant or otherwise
encumber or transfer to any third party all or any part of its rights or duties
under this Agreement, in whole or in part, without the prior written consent of
Licensor, which consent Licensor may grant or withhold in its sole and absolute
discretion. Any purported transfer without such consent shall be void ab initio.

3. Independent Contractor. Neither party shall have, or shall represent that it
has, any power, right or authority to bind the other party to any obligation or
liability, or to assume or create any obligation or liability on behalf of the
other party.

4. Notices. Each notice relating to this Agreement shall be in writing and
delivered in person, by registered or certified mail, by Federal Express or
similar overnight courier service or by telecopy. All notices shall be addressed
to such party’s principal office and place of business. Any party may designate
a new address by notice to that effect given to the other party. Unless
otherwise specifically provided in this Agreement, a notice shall be deemed to
have been effectively given when delivered personally, or if delivered two
business days after mailing by registered or certified mail, on the next
business day after mailing by recognized overnight courier service (for next
business day delivery), in each case addressed to the proper address.

5. Jurisdiction; Governing Law. To the fullest extent permitted by law, in the
event of any dispute arising out of the terms and conditions of this Agreement,
the parties hereto consent and submit to the jurisdiction of the courts of the
Commonwealth of Pennsylvania in the county of Philadelphia and of the U.S.
District Court for the Eastern District of Pennsylvania. All matters relating to
the interpretation, construction, validity and enforcement of this Agreement
shall be governed by the laws of the Commonwealth of Pennsylvania without regard
to the principles of conflicts of law.

6. Amendment. This Agreement may not be amended or modified except by an
instrument in writing signed by each party hereto.

 

- 5 -



--------------------------------------------------------------------------------

7. Waiver. The failure of a party to insist on the strict performance of any
covenant or duty required by this Agreement, or to pursue any remedy under this
Agreement, shall not constitute a waiver of the breach or the remedy.

8. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein. The parties
shall negotiate in good faith to replace any provision so held to be invalid or
unenforceable so as to implement most effectively the transactions contemplated
by such provision in accordance with the original intent of the parties
signatory hereto.

9. Headings. The headings contained herein are for convenience of reference
only, and are not to be considered in construing the terms and provisions of
this Agreement.

10. Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be an original and all of which taken together shall constitute
one and the same agreement, and any party hereto may execute this Agreement by
signing any such counterpart.

11. Entire Agreement. This Agreement constitutes the entire agreement among the
parties on the date hereof with respect to the subject matter hereof and
supersedes all prior understandings, contracts or agreements among the parties
with respect to the subject matter hereof, whether oral or written.

[The remainder of this page intentionally left blank]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused this Agreement to be executed as of
the Effective Date by its duly authorized officer.

 

LICENSOR: FRANKLIN SQUARE HOLDING, L.P., By: FRANKLIN SQUARE HOLDINGS, G.P.,
LLC, its general partner By:  

/s/ Michael C. Forman

  Name:   Michael C. Forman   Title:   Chief Executive Officer   Address:   Cira
Centre     2929 Arch Street, Suite 675     Philadelphia, PA 19104 LICENSEE: FS
INVESTMENT CORPORATION By:  

/s/ Stephen S. Sypherd

  Name:   Stephen S. Sypherd   Title:   Vice President, Secretary and Treasurer
  Address:   Cira Centre     2929 Arch Street, Suite 675     Philadelphia, PA
19104

 

ACKNOWLEDGED AND AGREED TO AS OF APRIL 16, 2014 FB INCOME ADVISOR, LLC By:  

/s/ Michael C. Forman

  Name:   Michael C. Forman   Title:   Manager

Signature Page to Trademark License Agreement of FS Investment Corporation



--------------------------------------------------------------------------------

Schedule I

 

LOGO [g711293ex10_3pg008.jpg]